Case 2:19-cr-20083-SHL Document 139 Filed 09/10/21 Page 1 of 2                    PageID 1308




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE



  UNITED STATES OF AMERICA,                            )
                                                       )
                 Plaintiff,                            )
                                                       )
  vs.                                                  )    CR. NO. 2:19-cr-20083-SHL
                                                       )
  JAMES LITTON,                                        )
                                                       )
                 Defendant.


        POSITION AS TO THE PRESENTENCE INVESTIGATIVE REPORT



         COMES NOW, Claiborne H. Ferguson, attorney for the Defendant, and files this,

  his Position as to the Presentence Investigative Report, Position with Respect to

  Sentencing Factors, and Sentencing Memorandum as follows:

                                  The Sentencing Hearing

         Pursuant to the Local Rules, this is to notify the court that the defendant may call

  2 or 3 witnesses and the sentencing hearing is expected to last for over one hour.

                                Defense Counsel Certification

         Defendant has been provided a copy of the PSR and has reviewed same with the

  defendant. Defense Counsel has communicated the following position to the probation

  officer and Assistant United States Attorney in the form of this document, and an email

  sent today.
Case 2:19-cr-20083-SHL Document 139 Filed 09/10/21 Page 2 of 2                    PageID 1309




                                     Factual Objections

     1.         Defendant has not factual objections.

                                    Guideline Objections

     2.         Defendant has no objections to the calculation of the guideline range.

                              SENTENCING MEMORANDUM

          Counsel will file a Sentencing Memorandum this week under separate cover.

          THEREFORE, we respectfully request this Court to sentence Mr. Litton to a

  below-guideline sentence.

                                                        Respectfully submitted,

                                                                   The
                                                        CLAIBORNE  FERGUSON
                                                              Law Firm, P.A.

                                                        294 Washington Avenue
                                                        Memphis, Tennessee 38103
                                                        (901) 529-6400


                                                        s/ Claiborne H. Ferguson
                                                        CLAIBORNE H. FERGUSON (20457)
                                                        Attorney for Defendant

                                CERTIFICATE OF SERVICE
         I, the undersigned, do hereby certify that a true and exact copy of the foregoing
  document has been served upon all concerned parties, via the Court’s electronic filing
  system, this the 10th day of September 2021.


                                                  s/ Claiborne H. Ferguson
                                                  CLAIBORNE H. FERGUSON (20457)
